Exhibit 99.1 PRESS RELEASE For Release: 7:00 a.m. Eastern Time, August 9, 2011 Contact: Matt Pudlowski (314/877-7091) RALCORP HOLDINGS ANNOUNCES RESULTS FOR THE THIRD QUARTER OF FISCAL 2011 § Net sales up 22%, including 5% base-business growth § Adjusted diluted EPS of $1.15 compared to $1.11 last year § 2010 acquisitions expected to contribute approximately $1.00 per share for the year § Full year adjusted diluted EPS expected to be between $5.20 and $5.35 ST. LOUIS, MO, August 9, 2011 … Ralcorp Holdings, Inc. (NYSE:RAH) today reported results for the quarter ended June 30, 2011, which include the operations of American Italian Pasta Company (AIPC), Sepp’s Gourmet Foods Ltd., J.T. Bakeries Inc., and North American Baking Ltd., acquired in the second half of fiscal 2010.Unless otherwise indicated, all comparisons of results in the following discussions are for the third quarter of fiscal 2011 relative to the third quarter of fiscal 2010 ended June 30, 2010. Executive Summary Three Months Ended Nine Months Ended June 30, June 30, % Change % Change (dollars in millions, except per share data) Net Sales $ $ 22% $ $ 21% Diluted Earnings per Share $ $ -47% $ $ 10% Adjusted Diluted Earnings per Share $ $ 4% $ $ 12% · Net Sales grew as a result of incremental sales from acquisitions, higher net pricing in all segments, and base-business volume gains in many categories. · Acquisitions completed in fiscal 2010 contributed approximately $.20 per share for the quarter, driven primarily by AIPC, and are expected to contributeapproximately $1.00per share for the full year compared to $.18 per share last year. · Diluted Earnings per Share (EPS) this year were negatively affected by impairments of intangible assets, mark-to-market losses on economic hedges, amounts related to plant closures, and minor merger and integration costs.Last year’s diluted EPS were affected by merger and integration costs.The effects of all of these items are excluded from Adjusted Diluted EPS, which are expected to be between $5.20 and $5.35 for the full year. 1 Net Sales Three Months Ended Nine Months Ended June 30, June 30, % Change % Change (dollars in millions) Base-business Net Sales $ $ 5% $ $ 3% Net sales from recent acquisitions excluded from base-business net sales: AIPC - 15% - 14% Other fiscal 2010 acquisitions - 2% - 3% Net Sales $ $ 22% $ $ 21% Net sales increased 22%, primarily as a result of recent acquisitions.Base-business net sales increased 5%, as an increase in overall net pricing more than offset an overall 2% volume decline.Excluding branded cereals, base-business volume grew 1%. Margins Three Months Ended Nine Months Ended June 30, June 30, (% of net sales) Gross Profit 24.7% 25.5% 26.9% 26.9% Selling, general and administrative expenses -13.4% -12.1% -13.1% -13.0% Amortization of intangible assets -1.7% -1.1% -1.6% -1.2% Impairment of intangible assets -2.7% - -.9% -.7% Other operating expenses, net -.4% -1.5% -.3% -.6% Operating Profit 6.5% 10.8% 11.0% 11.4% Adjusted Gross Profit 26.5% 25.5% 27.2% 26.9% Adjustments for economic hedges -1.8% - -.3% - Gross Profit 24.7% 25.5% 26.9% 26.9% Adjusted Operating Profit 11.3% 12.2% 12.4% 12.7% Adjustments for economic hedges -1.8% - -.3% - Provision for legal settlement - - -.1% - Merger and integration costs -.1% -1.4% - -.6% Amounts related to plant closures -.2% - -.1% - Impairment of intangible assets -2.7% - -.9% -.7% Operating Profit 6.5% 10.8% 11.0% 11.4% Gross profit margin was negatively impacted by $21.2 million of mark-to-market losses related to economic hedge contracts.Excluding the effect of this item, adjusted gross profit margin increased one percentage point to 26.5%, primarily as a result of the acquisition of the higher-margin pasta business.Base-business ingredient, packaging, and freight costs (net of hedging activities) were approximately $43 million higher, with the most significant impact in snack nuts (included in the Snacks, Sauces & Spreads segment).Most of these rising commodity costs were offset through a combination of pricing adjustments, a reduction in inefficient trade spending, and savings from cost reduction efforts. Selling, general and administrative (SG&A) expenses as a percentage of net sales increased primarily due to an increase in advertising expense in the Branded Cereal Products segment and losses from mark-to-market adjustments on deferred compensation liabilities in the current year compared with gains in the prior year.These negative impacts were partially offset by the addition of acquired businesses with a lower SG&A percentage relative to the incremental sales. 2 Amortization expense as a percentage of sales increased due to incremental amounts from fiscal 2010 acquisitions (primarily customer relationship intangible assets) and the acceleration of amortization expense on a customer relationship intangible asset in the Other Cereal Products segment due to a shortened estimate of the remaining life of the relationship.Total amortization expense for the third quarter was $19.6 million ($.22 per share) compared to $10.8 million ($.12 per share) last year. In addition to the items discussed above, the operating profit margin was affected by impairment of intangible assets, costs related to plant closures, and (particularly in the prior year) merger and integration costs. Adjustments for Economic Hedges In the third quarter of fiscal 2011, net mark-to-market losses on economic hedges which did not meet the criteria for cash flow hedge accounting were $21.2 million.These net losses were recognized in cost of goods sold on the statement of earnings but excluded from segment profit and the Company’s non-GAAP measures of Adjusted EBITDA and Adjusted Diluted Earnings per Share. Impairment of Intangible Assets In June 2011, a trademark impairment loss of $32.1 million was recognized in the Branded Cereal Products segment related to the Post Shredded Wheat and Grape Nuts trademarks based on reassessments triggered by the announced separation of Post Foods from Ralcorp.The trademark impairment was due to reductions in anticipated future sales as a result of competition and a reallocation of advertising and promotion expenditures to higher-return brands. Interest Expense and Income Taxes Interest expense increased $8.3 million due to a $835 million increase in weighted-average outstanding borrowings.The weighted-average interest rate on all of the Company’s outstanding borrowings was 5.6% and 6.5% in the quarters ended June 30, 2011 and 2010, respectively. The effective income tax rate was approximately 33.6% in this year’s third quarter, up from 33.2% in last year’s third quarter.The rates were affected by discrete income tax adjustments based on the completion of prior year tax returns and assessments of uncertain tax positions and valuation allowances, which reduced the provision by a total of $.9 million and $2.9 million for 2011 and 2010, respectively.In addition, an increase in the Domestic Production Activities Deduction for fiscal 2011 had a favorable impact on the rate of approximately one percentage point. 3 Segment Results Three Months Ended Nine Months Ended June 30, June 30, % Change % Change (pounds in millions) Sales Volume Branded Cereal Products -14% -12% Other Cereal Products 4% 1% Snacks, Sauces & Spreads 1% 3% Frozen Bakery Products 5% 6% Pasta - n/a - n/a Total Sales Volume 28% 29% (dollars in millions) Net Sales Branded Cereal Products $ $ 1% $ $ -4% Other Cereal Products 10% 6% Snacks, Sauces & Spreads 6% 11% Frozen Bakery Products 15% 11% Pasta - n/a - n/a Total Net Sales $ $ 22% $ $ 21% Segment Profit Branded Cereal Products $ $ 0% $ $ 2% Other Cereal Products 0% -6% Snacks, Sauces & Spreads -28% -22% Frozen Bakery Products 23% 9% Pasta - n/a - n/a Total Segment Profit $ $ 16% $ $ 17% Segment Profit Margin Branded Cereal Products 22
